          Case 8:21-mj-00357-DUTY Document 1 Filed 05/21/21 Page 1 of 8 Page ID #:1
AO 91 (Rev. 11/11) Criminal Complaint (Rev. by USAO on 3/12/20)         ‫ ܆‬Original    ‫ ܆‬Duplicate Original


                              UNITED STATES DISTRICT COURT
      5/21/2021                                                                                        FILED
                                                         for the                             CLERK, U.S. DISTRICT COURT

          eva
                                            Central District of California                      5/21/2021
 United States of America                                                                CENTRAL DISTRICT OF CALIFORNIA
                                                                                                      KH
                                                                                             BY: ___________________ DEPUTY


                 v.
                                                                   Case No. 8:21-mj-00357-DUTY
 JUAN CARLOS PEREZ,

                 Defendant.


                           CRIMINAL COMPLAINT BY TELEPHONE
                          OR OTHER RELIABLE ELECTRONIC MEANS

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date of January 8, 2021 in the county of Orange in the Central District of California, the

defendant violated:

           Code Section                                            Offense Description

           18 U.S.C. § 922(g)(1)                                   Felon in possession of ammunition

         This criminal complaint is based on these facts:

         Please see attached affidavit.

         _ Continued on the attached sheet.


                                                                                       /s/
                                                                                 Complainant’s signature

                                                                           Rudy Valdez, Task Force Officer
                                                                                  Printed name and title
 Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone.

 Date:                  05/21/2021                                           /s/ Autumn D. Spaeth
                                                                                     Judge’s signature

 City and state: Santa Ana, California                              Hon. Autumn D. Spaeth, U.S. Magistrate Judge
                                                                                  Printed name and title



AUSA:_Daniel H. Ahn (714-338-3539)_
 Case 8:21-mj-00357-DUTY Document 1 Filed 05/21/21 Page 2 of 8 Page ID #:2




                           A F F I D A V I T
     I, Rudy Valdez, being duly sworn, hereby declare and state

as follows:
                            I. INTRODUCTION

     1.    I am a Detective with the Anaheim Police Department

(“APD”) and also a federally deputized Task Force Officer

(“TFO”) presently working with the Federal Bureau of

Investigation (“FBI”).

     2.    I am assigned to the Orange County Violent Gang Task

Force (“OCVGTF”).    The OCVGTF is composed of federal and local

law enforcement agencies, including, but not limited to, the

FBI, the Internal Revenue Service-Criminal Investigations, the

Bureau of Alcohol, Tobacco, Firearms, and Explosives, the Santa

Ana Police Department, and detectives from the APD.          The OCVGTF

is responsible for, among other things, investigating violations

of federal law committed by criminal street gangs, the Mexican

Mafia, and other violent criminal organizations in Orange

County.   Prior to this assignment with the FBI, I was an APD

Police Officer and have been employed as a sworn officer for

approximately thirteen years.

     3.    I have specialized training and experience in

investigations on criminal street gangs.        During my tenure as a

Police Officer, as well as an FBI TFO, I have conducted and

participated in numerous investigations of criminal activity,

specifically including narcotics trafficking and violent

offenses committed by street gangs.       Since joining the OCVGTF in

2019, I have specialized in investigations of the Mexican Mafia
                                    1
 Case 8:21-mj-00357-DUTY Document 1 Filed 05/21/21 Page 3 of 8 Page ID #:3




and its subordinate gangs in Orange County.         As part of these

investigations, I have also learned about the drug trafficking

organizations that supply street gangs with illegal narcotics.


                        II. PURPOSE OF AFFIDAVIT

     4.     This affidavit is made in support of a criminal

complaint against and arrest warrant for JUAN CARLOS PEREZ

(“PEREZ”) for a violation of Title 18, United States Code,

Section 922(g)(1) (felon in possession of ammunition).

     5.     The facts set forth in this affidavit are based upon

information obtained from other law enforcement personnel, my

personal knowledge, and my training and experience.         This

affidavit is intended to show merely that there is sufficient

probable cause for the requested complaint and warrant, and does

not purport to set forth all of my knowledge of or investigation

into this matter.    Unless specifically indicated otherwise, all

conversations and statements described in this affidavit are

related in substance and in part only.


                    III. STATEMENT OF PROBABLE CAUSE

     A.     January 8, 2021 Incident Involving PEREZ

     6.     I have reviewed police reports prepared by APD

Officers Fay, Summers, and Jaimerena, Investigator Ungureanu, and

Crime Scene Investigator Gonzalez regarding the incident

occurring on or about January 8, 2021, involving the arrest of

PEREZ.    Based on my review of the reports and my discussion with

Detective Song, I have learned the following facts:
                                    2
 Case 8:21-mj-00357-DUTY Document 1 Filed 05/21/21 Page 4 of 8 Page ID #:4




            a.   On January 8, 2021, at about 8:41 a.m., Officer

Summers responded to the area of Lincoln Avenue and Brookhurst

Street in the City of Anaheim, County of Orange, for a “hit-run”

call.   Upon arrival, approximately 14 minutes after the hit-run,

Officer Summers learned one of the drivers fled the scene in a

black BMW 328 (California Plate # 6PSS606) after colliding with

another vehicle.   Officer Summers was directed by witnesses to

the suspect’s vehicle which was found parked in a nearby parking
lot.    The BMW was registered to Juan Perez at 831 S. Beach Blvd,

Anaheim, CA 92804 (Rainbow Inn Motel).       Witnesses last saw the

suspect fleeing eastbound on Lincoln Avenue from Brookhurst

Street.   A witness described the suspect to be a Hispanic male,

mid 20’s, 170-180 pounds, shaved head, wearing black pants and a

black t-shirt with a white logo.        Officers were unable to locate

the suspect during an area check or a check at the listed

registered owner’s address.

            b.   Officer Summers conducted an inventory search

before impounding the BMW.     While searching the vehicle, Officer
Summers located an open black pouch on the floorboard directly

behind the front passenger seat with a pistol inside.         The

firearm was a silver .32 caliber semi-automatic pistol, model

L32, with the serial number obliterated with deep scratches.           The

firearm was loaded with eight live rounds inside the magazine and

none in the chamber.    The ammunition had a copper casing with a

full metal bronze jacket finish.        The ammunition had the markings

“F.C. 32 AUTO” on the rim with the letter “A” on the primer.


                                    3
 Case 8:21-mj-00357-DUTY Document 1 Filed 05/21/21 Page 5 of 8 Page ID #:5




            c.   Officer Summers continued searching the vehicle

and located booking paperwork belonging to “Juan Carlos Perez”

with a booking number “FSB19000904” out of San Bernardino County

Sherriff’s Department.    Officer Jaimerena contacted San

Bernardino County Sherriff’s Department and obtained a date of

birth and California Driver’s license for PEREZ.         PEREZ’s

physical descriptors matched the description of the suspect given

to officers by witnesses.     A records check on PEREZ showed he was
on active search and seizure probation.       The records check also

showed PEREZ had an active arrest warrant for felon in possession

of a firearm.

            d.   Officer Summers was also directed to a black

jacket that a witness observed the suspect discard as he fled the

scene.    Officer Summers searched the jacket and located a yellow

baggy containing a crystalline substance which he recognized as

methamphetamine.   The baggie was located inside the front left

breast pocket of the jacket.     The baggie with methamphetamine

weighed approximately 0.5 grams.        A glass pipe that had a bulb at
one end and black/white residue inside was also located near the

jacket.   Officer Summers recognized this glass pipe to be a

methamphetamine pipe.

            e.   Officer Summers completed a six-pack photo lineup

of PEREZ, with PEREZ being in position number three.         Officer Fay

spoke with a witness, D.E., who saw the accident and observed the

suspect flee in the vehicle.     D.E. took video of the suspect as

the suspect fled on foot.     D.E. told Officer Fay that he would be

able to identify the suspect if he saw him again.         Officer Fay
                                    4
 Case 8:21-mj-00357-DUTY Document 1 Filed 05/21/21 Page 6 of 8 Page ID #:6




presented a six-pack photo lineup to D.E. that was created by

Officer Summers.     D.E. almost immediately stated the subject in

position number three was the suspect.

            f.    A week later, on January 15, 2021, at about 6:00

p.m., Investigator Ungureanu was able to locate PEREZ at the

Rainbow Inn Motel located at 831 S. Beach Blvd, room 204,

Anaheim.    A records check on the black BMW 328 (California Plate

# 6PSS606) that PEREZ was driving during the traffic accident
showed the vehicle was registered to 831 S. Beach.         Investigator

Ungureanu and his partners conducted surveillance at this

location.   Investigator Ungureanu was able to see PEREZ exit room

218 and enter room 204.     APD Officers gave PEREZ announcements to

come out of the room, with which he subsequently complied.

Investigator Ungureanu read PEREZ his Miranda Rights, and PEREZ

agreed to speak with him.     PEREZ admitted to getting into an

accident in the black BMW and fleeing the scene in the area of

Lincoln Avenue and Brookhurst Street.       PEREZ admitted he uses

methamphetamine and said he is the owner of the methamphetamine
and methamphetamine pipe that were located.        PEREZ also admitted

the firearm located in his vehicle belonged to him and his DNA

was going to be on the firearm.      PEREZ said he is from a criminal

street gang called “Crow Village” and goes by the moniker of

“Knuckles.”

     B.     PEREZ’s Criminal History
     7.     I have reviewed PEREZ’s criminal history for felony

convictions.     Based on my review of those records, I have learned


                                    5
 Case 8:21-mj-00357-DUTY Document 1 Filed 05/21/21 Page 7 of 8 Page ID #:7




that PEREZ was convicted of the following felonies on or about

the dates specified below:

          a.     On February 2, 2018, for vandalism, in violation

of California Penal Code (“CPC”) § 594(A)-(B)(1), in Orange

County Superior Court, Case No. 18WF0242, for which he was

sentenced to 3 years’ probation and 26 days in jail;

          b.     On August 31, 2018, for assault with a deadly

weapon, in violation of CPC § 245(A)(1), in Orange County

Superior Court, Case No. 18CF2229, for which he was sentenced to

3 years’ probation and 180 days in jail; and

          c.     On August 14, 2020, for felon in possession of a

firearm, in violation of CPC § 29800(A)(1), and for gang

enhancements, in violation of CPC § 186.22, in Orange County

Superior Court, Case No. 20WF1375, for which he was sentenced to

3 years’ probation and 270 days in jail.


     C.    Interstate Nexus

     8.    On April 8, 2021, I contacted FBI Special Agent (“SA”)

and Firearms Instructor Trevor Twitchell regarding the weapon and

ammunition recovered in this case.      On April 8, 2021, SA

Twitchell examined the firearm and ammunition.        During his

review, SA Twitchell determined that the firearm and ammunition

recovered were the following:

          a.     A Lorcin, model L32, .32mm caliber semi-automatic

handgun with the serial number scratched off.        Based on SA


                                    6
 Case 8:21-mj-00357-DUTY Document 1 Filed 05/21/21 Page 8 of 8 Page ID #:8




Twitchell’s review of the firearm, SA Twitchell informed me that

the pistol was manufactured in California.

          b.     Eight rounds of .32mm caliber ammunition, stamped

FC .32mm Auto.   Based on SA Twitchell’s review of the ammunition,

SA Twitchell informed me that it was manufactured in either

Idaho, Minnesota, or Missouri.


                             IV. CONCLUSION

     9.    For all the reasons described above, there is probable

cause to believe that PEREZ has committed a violation of Title

18, United States Code, Section 922(g)(1) (felon in possession of

ammunition).


Attested by the applicant in
accordance with the
requirements of Fed. R. Crim.
P. 4.1 by telephone on this
____ day of May, 2021.
21st


     /s/ Autumn D. Speth
HONORABLE AUTUMN D. SPAETH
UNITED STATES MAGISTRATE JUDGE




                                    7
